Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the application filed 12/2/2021. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 which is representative of claims 12 and 20 recites in part, “… generating, with at least one processor, at least one fraud control rule associated with at least one payment account parameter of a payment account; receiving, with at least one processor, a request message from a user device, wherein the request message comprises social media data associated with a social media account of a user, wherein the social media data comprises unencrypted social media data and encrypted social media data; analyzing, with at least one processor, the request message for fraudulent activity by analyzing the social media data with respect to the at least one fraud control rule; automatically generating, with at least one processor, a response message, the response message comprising at least one of: a processing request message associated with the request message in response to the social media data not satisfying the fraud control rule; and a rejection message in response to the social media data satisfying the fraud control rule; and communicating, with at least one processor, the response message.…”. 
The underlined limitations above demonstrate, independent claims 1, 12 and 20 are directed toward the abstract idea for detecting fraudulent activity and communicating a message in a computing environment. Applicant’s specification emphasizes a method/system including a fraud detection system, including a fraud detection processor, user database, and a fraud detection rules database and that the fraud detection system may be operated by or on behalf of a transaction service provider, acquirer, an issuer, social media entity or other fraud monitoring entity. The specification further emphasizes a fraud detection processor communicating with a user database storing account information, data associated with payment transactions/fund transfer activity associated with the user, social media data associated with a user, and device data enrolled with the account and that the 
Claims 1, 12 and 20 are considered certain methods of organizing human activity because as claimed, the limitations of “… generating, ...at least one fraud control rule associated with at least one payment account parameter of a payment account; receiving, ... a request message from a user.;. analyzing, the request message for fraudulent activity... with respect to the at least one fraud control rule; ... generating, a response message, and a rejection message...and communicating, ...the response message.…” pertains to (i) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) since the limitations are directed to “...generating, ...at least one fraud control rule associated with at least one payment account parameter of a payment account; receiving, ... a request message from a user.;. analyzing,..., the request message for fraudulent activity... with respect to the at least one fraud control rule; ... generating,... a response message,...; and a rejection message...and communicating, ...the response message.…” (i.e. managing personal behavior or relationships, or interactions between people, following rules or instructions) which are covered in certain methods of organizing human activity. Hence, the claim recites an abstract idea. See MPEP 2106.04(II) Certain Methods of Organizing Human Activity.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“at least one processor”, “a system”, “a user device”, “computer program product”, “at least one non-transitory 
Independent claims 1, 12 and 20 fail to operate the recited “at least one processor”, “a system”, “a user device”, “computer program product”, “at least one non-transitory computer-readable medium”  (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for detecting fraudulent activity and communicating a message in a computing environment —see MPEP 2106.05(a). Accordingly applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of a [“at least one processor”, “a system”, “a user device”, “computer program product”, “at least one non-transitory computer-readable medium”] amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
Independent claims 12 and 20 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-11, 13-19 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-11 and 13-19 recite additional data gathering and processing steps.  For 
Further, the additional elements ‘transaction service provider database, issuer database, [dependent claims 3, and 14] amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception—see applicant’s disclosure ¶92: “..the term "computing device" may refer to one or more electronic devices that are configured to directly or indirectly communicate with or over one or more networks. The computing device may be a mobile device. As an example, a mobile device may include a cellular phone (e.g., a smartphone or standard cellular phone), a portable computer, a wearable device (e.g., watches, glasses, lenses, clothing, and/or the like), a personal digital assistant (PDA), and/or other like devices. The computing device may be a non-mobile device, such as a desktop computer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 ,10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al., US Patent Application Publication No US 2013/0041821 A1, in view of Siddens et al., US Patent Application Publication No US 2015/0356562 A1.
With respect to Claims 1,12 and 20,
Kingston discloses,
generating, with at least one processor, at least one fraud control rule associated with at least one payment account parameter of a payment account; (Abstract: “... determining, based at least partially on the transaction information, that the transaction has triggered a fraud rule...; ¶60: “... determining, based at least partially on the transaction information, that the transaction has triggered a fraud rule...”)
receiving, with at least one processor, a request message from a user device, wherein the request message comprises social media data associated with a social media account of a user, (¶30: “... apparatus is configured to receive an authorization request associated with the transaction, where the authorization request includes the transaction information...”; Fig 2, #220 “Receive authorization request associated with a transaction involving the customer’s account”; ¶65: “...the message sent may be one or more text messages, phone calls, emails, actionable alerts, audible outputs, mobile banking application-specific messages, social media-specific messages and/or the like...”)
wherein the social media data comprises unencrypted social media data and encrypted social media data; (¶65: “...the message sent may be one or more text messages, phone calls, emails, actionable alerts, audible outputs, mobile banking application-specific messages, social media-specific messages and/or the like...the message may include any amount and/or type of information. For example, in some embodiments, the message includes explicit instructions for the customer (e.g., "Your account has been used to engage in a $350 transaction at Store A. We think this transaction may involve misappropriation. To allow this transaction, please text `YES` 
analyzing, with at least one processor, the request message for fraudulent activity by analyzing the social media data with respect to the at least one fraud control rule; (¶65: “...the message may include any amount and/or type of information. For example, in some embodiments, the message includes explicit instructions for the customer (e.g., "Your account has been used to engage in a $350 transaction at Store A. We think this transaction may involve misappropriation. To allow this transaction, please text `YES` to XXX-XXX-XXXX"). Additionally or alternatively, the message may prompt the customer to input the fraud passcode associated with the customer's account (e.g., "Did you engage in a $100 transaction at Store B? If so, please text your fraud passcode to XXX-XXX-XXXX to complete the transaction...”)
automatically generating, with at least one processor, a response message, the response message comprising at least one of: a processing request message associated with the request message in response to the social media data not satisfying the fraud control rule; (¶3: “...instead of immediately declining the transaction, the financial institution may send a message (e.g., fraud alert) to the holder's mobile device, where the message prompts the holder to consent to the transaction...”) 
communicating, with at least one processor, the response message. (¶79: “...FIG. 3, the transaction machine 320 includes a communication interface 322, a processor 324, a memory 326 having a transaction application 327 stored therein, and a user interface 329. The processor 324 is operatively and selectively connected to the communication interface 322, the user interface 329, and the memory 326...”)
A computer program product for detecting fraudulent activity, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to (¶10: “...a computer program product having a non-transitory computer-readable medium, where the non-transitory computer-readable medium includes one or more computer-executable program code portions that, when executed by a computer, cause the computer to...”;¶106: “...The memory 346 can store any of a number of applications which may include computer-executable instructions/code executed by the processor 344 to implement the functions of the mobile device 340 described herein...”)
A system for detecting fraudulent activity, comprising at least one processor programmed or configured to (¶9: “... an apparatus that includes a processing device configured to ...”; ¶105: “...the mobile device 340 also includes a memory 346 operatively connected to the processor 344. As 
Kingston discloses all of the above limitations, Kingston does not distinctly describe the following limitations, but Siddens however as shown discloses,
a rejection message in response to the social media data satisfying the fraud control rule(¶78: “...the fraud detection system 106 may be provided with the results of the verify enrollment process and may perform additional decisioning as to whether to continue the process. For example, the fraud detection system 106 may evaluate the result and provide an “ACCEPT”, “REJECT” or “REVIEW” response...”)
Kingston teaches a method/system for verifying that a person engaging in a transaction and/or consenting to the transaction is actually the true account holder via fraud messaging service and fraud rules. Siddens discloses systems and methods for the efficient processing of transactions using a secure authentication process and a fraud detection system. Kingston and Siddens are directed to the same endeavor since they are related to providing fraud messaging services in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud messaging service of Kingston with the authentication and detection techniques as taught by Siddens since it allows for conducting a secure authentication process whereby additional decisioning to continue the transaction may be performed (¶78, ¶79).


With respect to Claims 2 and 13,
Kingston and Siddens disclose all of the above limitations, Kingston further discloses,
wherein analyzing the social media data with respect to the at least one fraud control rule comprises: determining that the social media data corresponds to stored social media data; based on determining that the social media data corresponds to stored social media data, associating the social media data with the payment account; and determining whether the fraud control rule is satisfied.(¶42: “... prompting the holder may include sending and/or presenting one or more questions, instructions, requests, messages, graphics, sounds, phone calls, text messages (e.g., SMS messages, MMS messages, EMS messages, etc.), actionable alerts, instant messages, voice messages, voice recordings, interactive voice response (IVR) communications, pages, emails, communications specific to one or more social media networks and/or applications, and/or the like. For example, in some embodiments, the apparatus having the process flow 100 sends a text message to the holder's mobile phone, where the text message describes the transaction (e.g., date/time, merchant, transaction amount, etc.) and/or prompts the holder to consent to the transaction by return text message. As another example, in some embodiments, the apparatus sends a web page to the holder's mobile device that can be rendered at the mobile device to display an input feature (e.g., digital selectable button, link, etc.) that invites the holder to use the input feature to provide the holder's consent...”)

With respect to Claims 3 and 14,
Kingston and Siddens disclose all of the above limitations, Kingston further discloses,
wherein the stored social media data is stored in a transaction service provider database or an issuer database. (¶38: “...in some embodiments, the address includes one or more phone numbers, text messaging service addresses, email addresses, social media network-specific addresses (e.g., username and/or other identifier for a social media account etc.), subscriber identity module (SIM) card information, serial numbers, and/or IP addresses that are associated with the mobile device. In some embodiments, because the address is accessible to the mobile device, any communication sent to the address may be displayed, outputted, rendered, and/or otherwise presented at the mobile device...”;¶39: “...., the address is stored with account information in an account datastore, in an account profile associated with the account and/or holder, in an electronic banking account associated with the account, in a periodic statement associated with the account, and/or the like...”¶40: “...the mobile device is configured to send and/or receive communications (e.g., phone calls, text messages, 

With respect to Claims 4 and 15, 
Kingston and Siddens disclose all of the above limitations, Kingston further discloses,
further comprising: generating, with at least one processor, update data associated with the at least one payment account parameter in response to receiving the request message(¶3: “...the holder's financial institution may determine that the transaction may involve misappropriation because, for example, the transaction amount is unusually high or the transaction is occurring at an unusual time....instead of immediately declining the transaction, the financial institution may send a message (e.g., fraud alert) to the holder's mobile device, where the message prompts the holder to consent to the transaction. If the holder consents within a predetermined period of time, the financial institution will authorize the transaction so that the transaction can be completed...”; ¶4)

With respect to Claims 5 and 16, 
Kingston and Siddens disclose all of the above limitations, Kingston further discloses, 
wherein the at least one fraud control rule comprises a velocity control rule comprising a count and defining a count limit associated with processing request messages associated with the payment account, wherein generating the update data associated with the at least one payment account parameter in response to receiving the request message comprises incrementing the count. (¶36: “...the fraud rule relates to the "transaction velocity" of the holder's account. In other words, the apparatus having the process flow 100 may determine that the fraud rule has been triggered if the transaction occurred within a predetermined period of time after a previous transaction involving the account occurred. For example, in some embodiments, the fraud rule may be triggered if the transaction referred to in block 110 is initiated within five minutes after the account was used to engage in a previous transaction. Of course, it will be understood that the fraud rule may relate to other aspects of the transaction referred to in block 110, including, but not limited to, the date of the transaction, the time the transaction occurred, the type of the transaction (e.g., the channel through which the transaction was conducted, etc.), and/or the like. Also, it will be understood that, in some embodiments, the phrase "determine that the transaction has triggered the fraud rule" means "determine that the transaction may involve misappropriation")

With respect to Claims 6 and 17, 
Kingston and Siddens disclose all of the above limitations, Kingston further discloses, 
wherein the request message comprises at least one of: a payment transaction request message, an account validation inquiry request message, a balance inquiry request message, a fund transfer request message, and a payment device enrollment request message.(¶65: “...he message may include any amount and/or type of information. For example, in some embodiments, the message includes explicit instructions for the customer (e.g., "Your account has been used to engage in a $350 transaction at Store A. We think this transaction may involve misappropriation. To allow this transaction, please text `YES` to XXX-XXX-XXXX"). Additionally or alternatively, the message may prompt the customer to input the fraud passcode associated with the customer's account (e.g., "Did you engage in a $100 transaction at Store B? If so, please text your fraud passcode to XXX-XXX-XXXX to complete the transaction.").

With respect to Claims 10 and 19,
Kingston and Siddens disclose all of the above limitations, Kingston further discloses,
further comprising: in response to the social media data satisfying the fraud control rule, generating and communicating, with at least one processor, a fraud alert message. (¶65: “.... the message sent may be one or more text messages, phone calls, emails, actionable alerts, audible outputs, mobile banking application-specific messages, social media-specific messages and/or the like... The message may be generated, rendered, displayed, and/or otherwise output visually (e.g., via a display) and/or audibly (e.g., via a speaker). In addition, the message may include any amount and/or type of information. For example, in some embodiments, the message includes explicit instructions for the customer (e.g., "Your account has been used to engage in a $350 transaction at Store A. We think this transaction may involve misappropriation. To allow this transaction, please text `YES` to XXX-XXX-XXXX”) ...”)

With respect to Claim 11,
Kingston and Siddens disclose all of the above limitations, Kingston further discloses,
wherein the request message does not comprise an account identifier associated with the payment account and assigned by an issuer system.(¶43: “..., in some embodiments, where the transaction machine is embodied as a POS device, the apparatus having the process flow 100 is configured to send a message to the POS, where the message prompts the holder to consent to the transaction using the holder's mobile phone..”)

Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston, Siddens in further view of Shukla et al., US Patent Application Publication No US 2017/0242961 A1.

With respect to Claims 7 and 18,
Kingston and Siddens disclose all of the above limitations, the combination of Kingston and Siddens does not distinctly describe the following limitations, but Shukla however as shown discloses,
wherein analyzing the social media data with respect to the at least one fraud control rule comprises analyzing the encrypted social media data without decrypting the encrypted social media data.(¶7: “...Another approach to computational privacy is homomorphic encryption. In theory, homomorphic encryption techniques enable the performance of computations on encrypted data, without decrypting the data...”;¶13: “.the omic service provider may act as a trusted platform, facilitating secure interaction between individuals and a variety of third party providers of omic computation, processing and/or storage services....”) 
Shukla teaches a method/system by which users can securely interact with a platform in a computing environment using homomorphic encryption. Kingston, Siddens and Shakula are directed to the same endeavor since they are related to preventing fraud in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud messaging service of Kingston with the authentication and detection techniques of Siddens and the homomorphic encryption techniques as taught by Shukla since it allows for facilitating secure interaction between individuals and a variety of third party providers (

With respect to Claims 8,
Kingston and Siddens disclose all of the above limitations, the combination of Kingston and Siddens does not distinctly describe the following limitations, but Shukla however as shown discloses,
wherein the encrypted social media data is homomorphically encrypted. ¶7: “...Another approach to computational privacy is homomorphic encryption. In theory, homomorphic encryption techniques enable the performance of computations on encrypted data, without decrypting the data...”;¶13: “.the omic service provider may act as a trusted platform, facilitating secure interaction between individuals and a variety of third party providers of omic computation, processing and/or storage services....”) 
Shukla teaches a method/system by which users can securely interact with a platform in a computing environment using homomorphic encryption. Kingston, Siddens and Shukla are directed to the same endeavor since they are related to preventing fraud in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud messaging service of Kingston with the authentication and detection techniques of Siddens and the homomorphic encryption techniques as taught by Shukla since it allows for facilitating secure interaction between individuals and a variety of third party providers (¶7, ¶13)



With respect to Claim 9,
Kingston and Siddens disclose all of the above limitations, the combination of Kingston and Siddens does not distinctly describe the following limitations, but Shukla however as shown discloses,
wherein the request message comprises a public key.(Fig 11, ¶130: “.If datasets for multiple users are residing on a cloud storage resource, for couple compatibility assessment using a homomorphic function, both datasets would be encrypted using the same public key...¶132, ¶133: “...the technique of FIG. 11 can be implemented with authentication processes described elsewhere herein...”)
Shukla teaches a method/system by which users can securely interact with a platform in a computing environment using homomorphic encryption. Kingston, Siddens and Shukla are directed to the same endeavor since they are related to preventing fraud in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraud messaging service of Kingston with the authentication and detection techniques of Siddens and the homomorphic encryption techniques as taught by Shukla since it allows for facilitating secure interactions between individuals and a variety of third party providers (¶7, ¶13, ¶133)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Scragg, US Patent Application Publication No US 2011/0016052 A1, “Event Tracking and Velocity Fraud Rules for Financial Transactions”, relating to applying fraud and filtering rules to approve transactions for processing.
Grano et al., US Patent Application Publication No US 2006/0202012 A1, “Secure Data Processing System, such as a System for Detecting Fraud and Expediting Note Processing”, relating to transaction fraud detection and determining a risk associated with a transaction.
Lattanzio et al., US Patent No US 11,093,937 B2, “Processing a Financial Transaction using Single-use Financial Account Card Number via Portable Communication Device”, relating to facilitating secure processing of financial transactions. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                               
        /LYNDA JASMIN/        Supervisory Patent Examiner, Art Unit 3629